Earl Stanley and W.A. Warren were jointly charged together with one Dan Mara, by information filed in the district court of Tulsa county, with the crime of burglary in the second degree alleged to have been committed on the 19th day of January, 1922, by breaking and entering the store building of one W.R. Jeffries, located in the town of Glenpool, Okla., and stealing therefrom certain goods, wares, and merchandise belonging to the said Jeffries. Upon a joint trial the defendants were found guilty as charged and their punishment fixed as above stated.
The appeal was filed in this court on May 20, 1922, and the cause was finally submitted on the 6th day of November, 1923. The codefendant Dan Mara joined with these plaintiffs in error in prosecuting this appeal, and a brief was filed in support of his appeal and an opinion rendered by this court, filed February 6, 1924, affirming the judgment as to the said Dan Mara. No brief has been filed in behalf of either of these plaintiffs in error. More than six months *Page 112 
after this cause was finally submitted counsel for the plaintiff in error Stanley requested permission of this court to file a brief in his behalf. This request was denied because the court was familiar with the case, having rendered an opinion therein as to the plaintiff in error Dan Mara.
The case against Stanley is stronger than that against either Mara or Warren, and the summary of the evidence set out in the opinion in Mara v. State, 26 Okla. Crim. 156, 223 P. 204, is sufficient to answer the purposes of this opinion, and is here referred to and made a part hereof. After an examination of the entire record, it is the opinion of this court that the evidence against each of these plaintiffs in error is amply sufficient to sustain the verdict and judgment, and that no reversible error occurred during the progress of the trial.
The judgments therefore as to Earl Stanley and W.A. Warren are accordingly affirmed. Mandates forthwith.
BESSEY and DOYLE, JJ., concur.